DETAILED ACTION
This action is made in response to the communication filed on August 24, 2021. This action is made non-final.
Claims 1-20 are pending. Claims 1, 13, and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al. (USPN: 10,402,081; hereinafter Andersen).
	As to claim 1, Andersen teaches A method (e.g., see Abstract) comprising: 
	displaying, by one or more processors of an eyewear device, one or more virtual objects on the eyewear device (e.g., see Figs. 1, 3, 3:40-43, 4:55-57 teaching displaying, by one or more processors of an eyewear device, one or more virtual objects); 
	detecting, by a camera of the eyewear device, a hand within view of the eyewear device (e.g., see Fig. 1, 3:44-45 teaching a camera/sensor to detect a user’s hand within the environment); 
	determining that a first finger of the hand is oriented along a same direction as the one or more virtual objects that are displayed (e.g., see Fig. 3, 1:65-67, 2:51-55 teaching determining a position and orientation of a user’s hand/fingers in relation to the scroll element. It is noted that a single 2-dimensional object has an direction along both the x and y axes and, therefore, Andersen, having taught determining an orientation along any axis, Andersen teaches the orientation being along the same direction as the scroll element. However, for the purposes of compact prosecution, the claim is further rejected below in a manner consistent with Applicant’s disclosure); 
	detecting movement of a second finger of the hand relative to the first finger (e.g., see Fig. 4, 6:16-35 teaching detecting movement of a finger relative to the another finger); and 
	controlling the display of the one or more virtual objects in response to detecting movement of the second finger to the first finger (e.g., see 6:16 wherein a scroll operation is performed in response to the detected movement).

	As to claim 13, the claim is directed to the system implementing the method of claim 1 and further recites a storage and processor (e.g., see 2:37-38 of Andersen) and is similarly rejected.

	As to claim 20, the claim is directed to the non-transitory machine-readable storage medium implementing the method of claim 1 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (USPN: 10,402,081; hereinafter Andersen) in further view of Palmaro (USPPN: 2017/0228130; hereinafter Palmaro).
	As to claim 1, Andersen teaches A method (e.g., see Abstract) comprising: 
	displaying, by one or more processors of an eyewear device, one or more virtual objects on the eyewear device (e.g., see Figs. 1, 3, 3:40-43, 4:55-57 teaching displaying, by one or more processors of an eyewear device, one or more virtual objects); 
	detecting, by a camera of the eyewear device, a hand within view of the eyewear device (e.g., see Fig. 1, 3:44-45 teaching a camera/sensor to detect a user’s hand within the environment); 
	determining that a first finger of the hand is oriented [along a same direction] as the one or more virtual objects that are displayed (e.g., see Fig. 3, 1:65-67, 2:51-55 teaching determining a position and orientation of a user’s hand/fingers); 
	detecting movement of a second finger of the hand relative to the first finger (e.g., see Fig. 4, 6:16-35 teaching detecting movement of a finger relative to the another finger); and 
	controlling the display of the one or more virtual objects in response to detecting movement of the second finger to the first finger (e.g., see 6:16 wherein a scroll operation is performed in response to the detected movement).
	While Andersen teaches that a user’s finger position and/or orientation are determined and further teaches the scroll operation is based on the direction of the identified gesture, Andersen fails to explicitly teach the finger is oriented along a same direction as the one or more virtual objects that are displayed.
	However, in the same field of endeavor of gestures in 3D space, Palmaro teaches determining that a [first finger of the] hand is oriented along a same direction as the one or more virtual objects that are displayed (e.g., see Fig. 9, [0056] teaching the orientation of a user’s palm is in the same direction as the virtual displayed objects. It is noted that Andersen teaches determining orientation of a finger). Accordingly, it would have been obvious to modify Andersen in view of Palmaro in order to map different control operations to different gestures based on their orientation in order to easily manipulate virtual objects (e.g., see [0002] of Palmaro).

	As to claim 10, the rejection of claim 1 is incorporated. Andersen-Palmaro teach wherein the one or more virtual objects comprises a plurality of thumbnails, wherein the plurality of thumbnails are displayed in a three-dimensional cylindrical carousel (e.g., see Fig. 3, 4:55-57 of Andersen wherein the 3d/virtual objects can be a plurality of thumbnails. See also Fig. 6 of Palmaro wherein the 3d virtual objects are a plurality of thumbnails arranged in a ring).

	As to claim 13, the claim is directed to the system implementing the method of claim 1 and further recites a storage and processor (e.g., see 2:37-38 of Andersen) and is similarly rejected.

	As to claim 20, the claim is directed to the non-transitory machine-readable storage medium implementing the method of claim 1 and is similarly rejected.

	
Claim(s) 2-4, 6, 11, 12, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen and Palmaro, as applied above, and in further view of Kin (USPN: 10,261,595; hereinafter Kin).
	As to claim 2, the method of claim 1 is incorporated. Andersen teaches wherein the one or more virtual objects comprises a scroll bar that extends along an x-axis, wherein the first finger comprises an index finger, and wherein the second finger comprises a thumb (e.g., see Figs.3-4 teaching displaying a virtual scroll bar and a first finger is an index finger and a second finger is a thumb). While Andersen teaches the virtual scroll bar extending along a y-axis, it would have been obvious to display the scroll bar along a y-axis as there are a limited number of axes in which to scroll content (e.g., x, y, and z axes) and one would have been motivated to do so in order to scroll content along the x-axis.
	However, for the purposes of compact prosecution and in the same field of endeavor of gestures in 3D space, Kin teaches a scroll bar that extends along an x-axis (e.g., see Figs. 5, 8 wherein a scroll operation can occur using a scroll bar that extends in either the x or y axes). Accordingly, it would have been obvious to modify Andersen-Palmaro to display the scroll bar along a y-axis as there are a limited number of axes in which to scroll content (e.g., x, y, and z axes) and one would have been motivated to do so in order to scroll content along the x-axis.

	As to claim 3, the rejection of claim 2 is incorporated. Andersen-Palmaro-Kin further teach determining that the second finger moves in a first direction along the x-axis (e.g., see Fig. 9 of Palmaro teaching moving a hand along the x-axis. See also Figs. 5, 8, 13:59-65, 17:21-26 of Kin teaching moving a finger along a direction along the x-axis); and advancing the scroll bar towards the first direction in response to determining that the second finger moves in the first direction along the x-axis (e.g., 6:16-34 of Andersen teaching advancing a scroll towards the direction of movement. See also Fig. 9 of Palmaro and Figs. 5, 8, 13:59-65, 17:21-26 of Kin teaching moving a hand/finger along a direction along the x-axis to advance a scroll operation along the x-axis).  

	As to claim 4, the rejection of claim 3 is incorporated. Andersen-Palmaro-Kin further teach wherein the one or more virtual objects comprises a plurality of thumbnails (e.g., see Fig. 3, 4:55-57 of Andersen wherein the virtual objects can be a plurality of thumbnails. See also Fig. 9 of Palmaro wherein the objects are a plurality of thumbnails), further comprising: rotating the plurality of thumbnails along the first direction in response to determining that the second finger moves in the first direction along the x-axis (e.g., 6:16-34 of Andersen teaching advancing a scroll towards the direction of movement. See also Fig. 9 of Palmaro and Figs. 5, 8, 13:59-65, 17:21-26 of Kin teaching moving a hand/finger along a direction along the x-axis to advance a scroll operation along the x-axis).  

	As to claim 6, the rejection of claim 3 is incorporated. Andersen-Palmaro-Kin further teach determining that the second finger moves in a second direction along the x-axis (e.g., see Fig. 9 of Palmaro teaching moving a hand along the x-axis. See also Figs. 5, 8, 13:59-65, 17:21-26 of Kin teaching moving a finger along both directions along the x-axis); and advancing the scroll bar towards the second direction in response to determining that the second finger moves in the second direction along the x-axis (e.g., 6:16-34 of Andersen teaching advancing a scroll towards the direction of movement. See also Fig. 9 of Palmaro and Figs. 5, 8, 13:59-65, 17:21-26 of Kin teaching moving a hand/finger along a direction along the x-axis to advance a scroll operation along the x-axis).  
	
	As to claim 11, the rejection of claim 1 is incorporated. Andersen-Palmaro further teach determining that a given one of the one or more virtual objects is currently in focus; and activating a function associated with the given one of the one or more virtual objects (e.g., see 5:25-27 of Andersen and [0027], [0042], [0048] of Palmaro teaching selection and execution of a virtual object in focus).
	While Andersen-Palmaro teach a selection operation, Andersen-Palmaro fail to teach determining that the second finger has made contact with the first finger and the selection occurring in response to determining that the second finger has made contact with the first finger.  
	However, in the same field of endeavor of gestures in 3D space, Kin teaches determining that the second finger has made contact with the first finger; and activating a function associated with the given one of the one or more virtual objects in response to determining that the second finger has made contact with the first finger (e.g., see Fig. 8, 16:43-47 teaching a selection operation for executing an option presented in the simulated environment wherein the selection operation is a user’s finger closing against their thumb). Accordingly, it would have been obvious to modify Andersen-Palmaro with a reasonable expectation of success. One would have been motivated to make such a modification to improve the number of various gestures a user can perform in a simulated virtual environment (e.g., see 1:60-63 of Kin).

	As to claim 12, the rejection of claim 11 is incorporated. Kin further teaches wherein the function comprises playing or pausing a media asset represented by the given one of the one or more virtual objects (e.g., see 17:15-17 wherein various selectable option include pause, play, rewind, fast forward of media objects).

	As to claims 14-16 and 18, the claims are directed to the system implementing the method of claims 1-4 and 6 and is similarly rejected.

		
	Claim(s) 5, 7-9, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen, Palmaro, and Kin, as applied above, and in further view of Chai et al. (USPPN: 2017/0195736; hereinafter Chai).
	As to claim 5, the rejection of claim 4 is incorporated.  Andersen-Palmaro-Kin fail to teach the thumbnail as media assets. It is noted that the type of assets is interpreted as non-functional descriptive material as the type of content does not provide a functional relationship between the media assets and the system; rather, the type of content merely conveys a message and/or meaning to a human reader as to the type of content that can be manipulated. (e.g., see MPEP 2111.05).
	However, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces, Chai teaches wherein the plurality of thumbnails represent respective media assets (e.g., see Figs. 16-17, [0143] teaching a plurality of media contents being displayed in response to user input \). Accordingly, it would have been obvious to one of ordinary skill in the art to modify Andersen-Palmaro-Kin in view of Chai with a reasonable expectation of success. One would have been motivated to make such a modification to easily organize, sort, and display available items of media content (e.g., see [0003] of Chai).

	As to claim 7, the rejection of claim 2 is incorporated. Andersen-Palmaro-Kin further teach determining that the second finger moves a first amount in a second direction that is perpendicular the first direction; and replacing a display of the first plurality of [media] assets associated with the first collection of [media] content with a second plurality of [media] assets associated with a second collection of [media] content (e.g., see Fig. 6 and [0048] of Palmaro teaching displaying a submenu of content in response to user input. See Fig. 8 and 17:35-57 of Kin teaching moving a second finger a first amount in a second direction perpendicular to the first direction to perform a corresponding function).
	Andersen-Palmaro-Kin fail to teach a plurality of media assets. It is noted that the type of assets is interpreted as non-functional descriptive material as the type of content does not provide a functional relationship between the media assets and the system; rather, the type of content merely conveys a message and/or meaning to a human reader as to the type of content that can be manipulated. (e.g., see MPEP 2111.05).
	However, for the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces, Chai teaches a plurality of media contents; and replacing a display of the first plurality of media assets associated with the first collection of media content with a second plurality of media assets associated with a second collection of media content (e.g., see Figs. 16-17, [0143] teaching a plurality of media contents being displayed in response to user input such that a second plurality of contents associated with a second collection replaces the first plurality of media contents). Accordingly, it would have been obvious to one of ordinary skill in the art to modify Andersen-Palmaro-Kin in view of Chai with a reasonable expectation of success. One would have been motivated to make such a modification to easily organize, sort, and display available items of media content (e.g., see [0003] of Chai).

	As to claim 8, the rejection of claim 7 is incorporated. Kin-Chai further teach determining that the second finger moves a second amount in the second direction greater than the first amount; and replacing a display of the second plurality of media assets associated with the second collection of media content with a third plurality of media assets associated with a third collection of media content (e.g., see Figs. 16-17, [0143]-[0144] of Chai wherein in response to user input of moving a second amount in the second direction greater than the first amount, replacing the display of the second plurality of content items for a content items of a third collection. See also Fig. 8 and 17:35-57 of Kin teaching moving a second finger a first amount in a second direction perpendicular to the first direction to perform a corresponding function).  

	As to claim 9, the rejection of claim 7 is incorporated. Kin-Chai further teach determining that, after the second finger has moved by the first amount in the second direction, the second finger moves along the first direction; and rotating the second plurality of media assets in response to determining that, after the second finger has moved by the first amount in the second direction, the second finger moves along the first direction (e.g., see Figs. 16, 19A-19B, [0006], [0147] of Chai wherein a user can perform a gesture in a second direction, after performing a gesture in the first direction, such that the second plurality of media content items are navigated. See also Fig. 8 and 17:35-57 of Kin teaching moving a second finger a first amount in a second direction perpendicular to the first direction to perform a corresponding function).  

	As to claims 17 and 19, the claims are directed to the system implementing the method of claims 5 and 7 and is similarly rejected.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179